Johnson, Justice.
It is unnecessary for us to say whether in any case we can be called upon to review a decision of the supreme court denying an application to order an amended answer to stand as part of the pleadings in the cause. For if we have any such power, it can only be exercised after a final judgment in the action. No judgment appears'to exist in this case, and neither of the subdivisions of § 11 of the Code of procedure is broad enough to give us the right to review this decision, until final judgment shall have been rendered, even if we have the power to review such an order after final judgment. Upon this last question we express no opinion.
As the appeal, if reinstated, would on motion be dismissed, to grant the present motion could answer no useful purpose, and it must therefore be denied with $10 costs.